                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


MARKUS A. COWAN,

             Plaintiff,

      V.                                               CV 119-034


SHERIFF ALFONZO WILLIAMS,et al.,

             Defendants.



                                       ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs claims based on insults and threats and Fourteenth Amendment

property deprivation for failure to state a claim, and DISMISSES Plaintiffs claims against
Sheriff Williams, Lt. William, Major Bush, Captain Haynes, and Nurses Staggs, Marsh, and

Moak from this case without prejudice pursuant to Rule 20.

        so ORDERED this              day of                   2019, at Augusta, Georgia.



                                         J. RANHAL HALE,CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT
                                             TIERN DISTRICT OF GEORGIA
